DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/21 has been entered.
Response to Arguments
The Remarks filed 6/7/2021 have been fully considered but are not fully persuasive. The amendments to claim 14 merit new grounds for rejection under 35 U.S.C. § 103 in view of Baker (U.S. Patent Application Publication No. 2006/0073807).
With respect to the rejections under 35 U.S.C. § 112, 1st ¶, Applicant alleges that there is no lack of written description for EEG electrodes which contact the ear despite Applicant admitting a lack of explicit disclosure stating that the electrodes make contact with the ear (p. 8 of the Remarks). In the remarks pp. 6-7, Applicant cites to several portions of the originally filed disclosure for evidence. The excerpts of the disclosure on p. 6 appear to be directed to what an apparatus “can” embody, including “any compact sensor” and “a variety of earpiece styles, shapes, and architecture”. On p. 7, the excerpts describe additional examples and descriptive language that state that sensors in a movie theater”). However, in the context of the additional citations to the specification, it is made clear that “at the ear” is intended to reflect a direct surface touching of electrodes to the ear as disclosed. Therefore, the arguments regarding the rejection under 35 U.S.C. § 112 are persuasive and the rejection is withdrawn.
Applicant’s arguments with respect to claim(s) 1 (and dependent claims 2-8), and claim 9 (and dependent claims 10-13) have been considered but are not persuasive. With respect to the amendments reciting the motion sensor, now claimed as sensing “footsteps”, this element is taught by the Shalon reference in ¶[0300] “pedometer”. Pedometers are sensors in the art which measure steps taken by the user. Another example of footsteps sensed by Shalon is found in ¶[0430] where the motion of steps during jogging is measured by a microphone used as a motion detector.	


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-6, and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Tschupp et al. (U.S. Patent Application Publication No. 2002/0062070,) hereinafter referred to as Tschupp.
Regarding claims 1 and 3-4, Shalon teaches an apparatus adapted to be worn at or near at least one ear of a subject (Fig. 1A-D), the apparatus comprising: 
at least one battery for supplying power to the apparatus (¶[0234]); 
a plurality of electrodes configured to contact the at least one ear and to sense physiological information from the subject (¶[0135], ¶[0145], ¶[0284], ¶[0358] various implementation of electrodes for sensing physiological information); 
at least one motion sensor configured to monitor subject footsteps (¶[0300]); 
at least one analog-to-digital convertor configured to convert analog sensor signals from the plurality of electrodes into digitized information (¶[0254], ¶[0337]); 
at least one speaker configured to supply sound to the subject (¶[0164]); 
at least one digital memory device configured to store at least one algorithm for signal processing (¶[0254]); 
at least one signal processor (¶[0254]) configured to process data from the plurality of electrodes and the at least one motion sensor using the at least one algorithm to monitor physiological information from the subject (¶[0255]); and 
at least one transceiver configured to enable wireless communication between the apparatus and a remote device (¶[0255]).
Shalon does not teach sensing of blood gases diffused through the skin. 

Attention is drawn to the Tschupp reference, which teaches Severinghaus-type electrodes (¶[0064]) for determining blood CO2 levels (¶[0043]) diffused through skin (¶[0044]) and an algorithm for monitoring blood gas metabolism 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the physiological sensing system of Shalon to include Severinghaus-type electrodes for determining blood CO2 levels, because Tschupp teaches that it operates more reliably than prior art (Tschupp ¶[0064]) and that the measurement of percent CO2 is increasingly clinically relevant to the health of a patient (Tschupp ¶[0002]).
Regarding claim 5, Shalon, as modified by Tschupp, teaches the apparatus of Claim 1.
Shalon further teaches further comprising at least one additional electrode configured for electroencephalography (¶[0358] this is properly “at or near at least one ear of a subject”).
Regarding claim 6, Shalon, as modified by Tschupp, teaches the apparatus of Claim 1.
Shalon further teaches wherein the apparatus is an audio headset (Fig. 1A-D).
Regarding claim 8, Shalon, as modified by Tschupp, teaches the apparatus of Claim 1.
Shalon further teaches wherein the apparatus is ear jewelry (Fig 1A-D, “jewelry” is interpreted broadly as anything that can be worn as ornamentation on the ear).
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Tschupp et al. (U.S. Patent Application Publication No. 2002/0062070,) hereinafter referred to as Tschupp; in view of Unger et al. (U.S. Patent Application Publication No. 2002/0099356,) hereinafter referred to as Unger.
Regarding claim 2, Shalon, as modified by Tschupp, teaches the apparatus of Claim 1.
Shalon does disclose electrochemically active electrodes which function via ion conductance in a moist environment in ¶[0145] which is the mechanism by which iontophoresis is performed.
Shalon does not disclose wherein the plurality of electrodes are configured for iontophoresis which includes a transdermal drug delivery. Shalon does contemplate delivery of transdermal drugs (¶¶[0168-0169]).
Attention is brought to the Unger reference, which teaches electrodes configured for iontophoresis for performing transdermal drug delivery (¶[0056]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the physiological monitoring and feedback system of Shalon to include iontophoresis for transdermal drug delivery, because Unger discloses that it .
Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Tschupp et al. (U.S. Patent Application Publication No. 2002/0062070,) hereinafter referred to as Tschupp.
Regarding claim 7, Shalon, as modified by Tschupp, teaches the apparatus of Claim 1.
Shalon does not teach the form factor as a hearing aid. 
However, Shalon does remark on the device’s similarity to typical hearing aids (¶[0429]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the physiological monitoring system of Shalon to exist as a hearing aid form factor, because the courts have found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 8, Shalon, as modified by Tschupp, teaches the apparatus of Claim 1.
Shalon further teaches wherein the apparatus is ear jewelry (Fig 1A-D, “jewelry” is interpreted broadly as anything that can be worn as ornamentation on the ear).
 In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Claim 9-11 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Unger et al. (U.S. Patent Application Publication No. 2002/0099356,) hereinafter referred to as Unger.
Regarding claims 9-10, Shalon, teaches an apparatus adapted to be worn at or near at least one ear of a subject, the apparatus comprising: 
at least one battery for supplying power to the apparatus; 
a flexible piezoelectric membrane configured to measure subject body motion (¶[0430], electret microphone used to discern steps during jogging motion, see Fig. 14 and Shalon discloses this microphone may be any one of the options of electret, piezo, MEMS, or otherwise in ¶[0118]); 
at least one physiological sensor configured to sense physiological information from the subject (¶[0299]); 

at least one speaker configured to supply sound to the subject (¶[0164]); 
at least one digital memory device configured to store at least one algorithm for signal processing (¶[0254]); 
at least one signal processor (¶[0254]) configured to process data from flexible piezoelectric polymer and the at least one physiological sensor using the at least one algorithm to monitor physiological information from the subject (¶[0336], ¶[0337], ¶[0339] e.g.); and 
at least one transceiver configured to enable wireless communication between the apparatus and a remote device (¶[0335]).
Shalon does not teach wherein the flexible piezoelectric membrane comprises polyvinylidene fluoride (PVDF).
Attention is brought to the Unger reference, which teaches PVDF as an exemplary piezoelectric material for an acoustic membrane (¶[0058]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the piezoelectric acoustic membrane of Shalon to use PVDF, because Unger teaches that they are especially useful for low power applications (Unger, ¶[0058]).
Regarding claim 11, Shalon, as modified by Unger, teaches the apparatus of Claim 9.
Shalon further teaches wherein the apparatus is an audio headset (Fig. 1A-D).
Regarding claim 13, Shalon, as modified by Unger, teaches the apparatus of Claim 9.
Shalon further teaches wherein the apparatus is ear jewelry (Fig 1A-D, “jewelry” is interpreted broadly as anything that can be worn as ornamentation on the ear).
Claims 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon.
Regarding claim 12, Shalon teaches the apparatus of Claim 9.
Shalon does not teach the form factor as a hearing aid. 
However, Shalon does remark on the device’s similarity to typical hearing aids (¶[0429]). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the physiological monitoring system of Shalon to exist as a hearing aid form factor, because the courts have found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 13, Shalon teaches the apparatus of Claim 9.
Shalon further teaches wherein the apparatus is ear jewelry (Fig 1A-D, “jewelry” is interpreted broadly as anything that can be worn as ornamentation on the ear).
However, in case Applicant disagrees with the breadth of this interpretation, it would nevertheless have been obvious to one of ordinary skill in the art at the time of invention to modify the physiological monitoring system of Shalon to exist as a piece of  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Claims 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shalon et al. (U.S. Patent Application Publication No. 2006/0064037,) hereinafter referred to as Shalon; in view of Baker (U.S. Patent Application Publication No. 2006/0073807,) hereinafter referred to as Baker; in view of Fischer et al. (U.S. Patent Application Publication No. 2007/0112277,) hereinafter referred to as Fischer.
Regarding claims 14-16, Shalon, teaches an apparatus adapted to be worn at or near at least one ear of a subject, the apparatus comprising: 
at least one battery for supplying power to the apparatus (¶[0234]); 
a plurality of electrodes configured to contact the at least one ear and to sense physiological information from the subject (¶[0135], ¶[0145], ¶[0284], ¶[0336], ¶[0342], ¶[0358] various implementation of electrodes for sensing physiological information);
at least one accelerometer configured to monitor subject body motion (¶[0018], ¶[0134]); 
at least one analog-to-digital convertor configured to convert analog signals from the plurality of electrodes into digitized information (¶[0254], ¶[0337]); 
at least one speaker configured to supply sound to the subject (¶[0164]); 
at least one digital memory device configured to store at least one algorithm for signal processing (¶[0254]); 

at least one transceiver configured to enable wireless communication between the apparatus and a remote device (¶[0355]).
Although Shalon teaches electrodes contacting the ear, and monitoring brain waves using electrodes, Shalon does not teach that the electrodes monitoring brain waves (also called electroencephalography/EEG) are explicitly in contact with the ear. Shalon further does not disclose detecting individual footsteps using the accelerometer.
Attention is brought to the Baker reference, which teaches using a pre-existing accelerometer to count steps (¶[0038]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the ear-worn monitoring device of Shalon to incorporate a pedometer based on the pre-existing accelerometer of Shalon, because it “allows health conscious people to naturally track exercise logistics, over long periods of time even outside of regimented exercise time (such as walking around the office, through a shopping mall, etc.),” (Baker, ¶[0021]).
Attention is drawn to the Fischer reference, which teaches electrodes positioned within an ear canal, in contact with a subject’s ear, for monitoring brain waves through electroencephalography (¶[0035]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the electrodes of Shalon to locate the at least one electrode for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.L.S/           Examiner, Art Unit 3792    

/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792